DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim2  recites “into which the barb structure fits is formed” in line 8. It appears that “is formed” should be omitted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other component" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Additionally, the examiner recommends amending “one component” and “the other component” to recite --first component-- and --second component--, for example, in order to improve clarity.
Claim 1 recites the limitation "the root side" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the other component" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Additionally, the examiner recommends amending “one component” and “the other component” to recite --first component-- and --second component--, for example, in order to improve clarity.
Claim 2 recites the limitation "the root side" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-8 are each rejected by virtue of their dependency on one of claims 1 or 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hatton et al. (U.S. PGPub 2010/0314865) in view of Armitage (WO7800004) and Durand (U.S. Patent 6,408,515).
Claim 1: Hatton discloses a method for manufacturing in which a projected part (e.g. lower end of pipe 10 in Fig. 4) formed on an assembly surface of one component (e.g. the remainder of the pipe) and a recessed part (bore “b”) formed on an assembly surface of the other component (flange 12 in Fig. 4) are fitted to each other so that the one component (10) and the other component (12) are assembled together (Figs. 2-3 and paragraph 51), the method comprising: forming a barb structure (16) protruding outward of the projected part (10) on an outer circumferential surface of the projected part (Fig. 4); and forming a groove (corresponding 16) into which the barb structure fits on an inner circumferential surface of the recessed part (paragraph 51).
The barb structure 16 is not necessarily formed protruding towards the root side of the projected part. However, Armitage teaches a similar pipe structure wherein the barb structure is formed protruding towards the root side of the projected part (pipe 1 having structure 4 - Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the barb structure to protrude toward the root side of the projected part because the ratchet-like structure creates a substantially permanent connection (Armitage - page 5, lines 28-30).
Hatton does not necessarily disclose using the method in manufacturing a vehicle. However, it is generally known to make various pipe connections using any known means in assembling a vehicle, for example as taught by Durand (column 4, lines 46-65). Thus, it would have been obvious to one of ordinary skill to have used the method of Hatton for manufacturing a vehicle (e.g. a frame) since it allows higher strength steel to be used with thinner walled pipes whilst meeting load specifications and long term fatigue performance without welding (Hatton - paragraph 9), which may benefit a vehicle frame.
Claim 2: Hatton discloses a method for manufacturing in which a projected part (e.g. lower end of pipe 10 in Fig. 4) formed on an assembly surface of one component (e.g. the remainder of the pipe) and a recessed part (bore “b”) formed on an assembly surface of the other component (flange 12 in Fig. 4) are fitted to each other so that the one component (10) and the other component (12) are assembled together (Figs. 2-3 and paragraph 51), the method comprising: forming a barb structure (16) protruding inward of the recessed part (12) on an inner circumferential surface of the recessed part (Fig. 4); and forming a groove (corresponding 16) into which the barb structure fits on an outer circumferential surface of the projectedpart (paragraph 51).
The barb structure 16 is not necessarily formed protruding towards the root side of the recessed part. However, Armitage teaches a similar pipe structure wherein the barb structure is formed protruding towards the root side of the projected part (pipe fitting 3 having structure 14 - Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the barb structure to protrude toward the root side of the recessed part because the ratchet-like structure creates a substantially permanent connection (Armitage - page 5, lines 28-30).
Hatton does not necessarily disclose using the method in manufacturing a vehicle. However, it is generally known to make various pipe connections using any known means in assembling a vehicle, for example as taught by Durand (column 4, lines 46-65). Thus, it would have been obvious to one of ordinary skill to have used the method of Hatton for manufacturing a vehicle (e.g. a frame) since it allows higher strength steel to be used with thinner walled pipes whilst meeting load specifications and long term fatigue performance without welding (Hatton - paragraph 9), which may benefit a vehicle frame.
Claim 3 and 6: Referring to Hatton, when the one component (10) and the other component (12) are to be assembled together, the projected part (10) is cooled (paragraph 54).
Claims 4 and 7: Referring to Hatton, when the one component and the other component are to be assembled together, the recessed part is heated (paragraph 54).
Claims 5 and 8: Referring to Hatton, a plurality of the barb structures (16) are arranged in a depth direction (vertical direction in Fig. 4) of the recessed part or in a height direction of the projected part (see Fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The remaining prior art disclose various fastener or joint structures using similar barb-like features.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726